UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1855



In re: CATHERINE DENISE RANDOLPH,



                    Appellant.



                                      No. 17-2066



In re: CATHERINE DENISE RANDOLPH,



                    Appellant.



Appeals from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge; Ellen L. Hollander, District Judge. (1:15-mc-00369)


Submitted: November 21, 2017                               Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Appeals dismissed by unpublished per curiam opinion.
Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, Catherine Denise Randolph appeals the district

court’s decisions returning her complaints because they were not in compliance with the

prefiling injunction.   We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeals. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          DISMISSED




                                          3